
	
		II
		112th CONGRESS
		2d Session
		S. 3185
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2012
			Mr. Cornyn introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to provide
		  certain immigration benefits for aliens with advanced degrees in science,
		  technology, engineering, or mathematics and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Securing the Talent America
			 Requires for the 21st Century Act of 2012 or the
			 STAR Act of
			 2012.
		2.Definitions
			(a)STEM
			 fieldSection 101(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)) is amended by inserting
			 after paragraph (52) the following new paragraph:
				
					(53)STEM
				fieldThe term STEM field means a field of study or
				occupation included on the 2012 STEM Designated Degree Program List published
				by the Department of Homeland Security and referred to in section
				214.2(f)(11)(C)(2) of title 8, Code of Federal Regulations, (or any similar
				successor regulation) or any field of study or occupation added to such list by
				the Secretary of Homeland
				Security.
					.
			(b)United States
			 research institutionSection 101(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)), as amended by subsection (a), is further
			 amended by adding at the end, the following new paragraph:
				
					(54)United States
				research institutionThe term United States research
				institution means an institution of higher education that—
						(A)is described in
				section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a));
						(B)received, or is
				part of a system of institutions of higher education that received, at least
				$5,000,000 in direct Federal science and engineering funding for research and
				development in the preceding fiscal year; or
						(C)has been in
				existence for at least 10
				years.
						.
			3.Labor market
			 provisions
			(a)Labor
			 certification and qualification for certain immigrantsSection
			 212(a)(5)(A)(ii) of such Act (8 U.S.C. 1182(a)(5)(A)(ii)) is amended—
				(1)in subclause (I),
			 by striking , or at the end and inserting a semicolon;
				(2)in subclause
			 (II), by striking the period at the end and inserting ; or;
			 and
				(3)by adding at the
			 end the following:
					
						(III)holds a
				Master's degree in a STEM field from a United States research institution if
				the alien will be employed by an employer who engages in a competitive
				recruitment and selection process and determines that the alien was found to be
				more qualified than any willing and able United States worker who applied for
				the
				job.
						.
				(b)Designation as
			 shortage occupationsA job described in an immigrant petition
			 under paragraph (1) or (2) of section 203(b) of the Immigration and Nationality
			 Act (8 U.S.C. 1153(b)) that is filed on behalf of an alien who holds a
			 doctorate degree from a United States research institution in a STEM field (as
			 that term is defined in paragraph (53) of section 101(a) of the Immigration and
			 Nationality Act, as added by section 2(a)) shall be deemed a Schedule A
			 shortage occupation and the petitioner may apply for a certification directly
			 with the appropriate office of the Department of Homeland Security.
			(c)Labor
			 certificationSection 212(a)(5)(A) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a)(5)(A)) is amended by adding at the end the
			 following:
				
					(v)Continued
				validity of labor market testA certification made under clause
				(i) with respect to an individual who seeks to immigrate under section
				203(b)(2)(A)(i) shall remain valid if the individual files an immigrant
				petition under section 204(a)(1)(F) of the Immigration and Nationality Act (8
				U.S.C. 1154(a)(1)(F)). Recruitment conducted to satisfy clause (i) shall remain
				valid for an application submitted under clause
				(ii)(III).
					.
			4.Allocation of
			 visas
			(a)Worldwide level
			 of immigrationSection 201(d)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1151(d)(2)) is amended by adding at the end the
			 following:
				
					(D)In addition to
				the increase provided under subparagraph (C), the number computed under this
				paragraph for fiscal year 2013 and subsequent fiscal years shall be increased
				by 55,000, to be used in accordance with section
				203(b)(2)(A)(i).
					.
			(b)Preference
			 allocation for employment-Based immigrantsSection 203(b)(2)(A)
			 of such Act is amended—
				(1)by striking
			 Visas shall be; and inserting the following:
					
						(i)Advanced degree
				holders and aliens of exceptional abilityVisas shall
				be
						; and
				(2)by adding at the
			 end the following:
					
						(ii)STEM visa
				holderVisas allocated under section 203(b)(2) shall be made
				available first to aliens who graduate from a United States research
				institution with a doctorate or master’s degree in a STEM field and who intend
				to work in a related field. Visas made available under this clause shall not be
				counted for purposes of computing any percentage of the worldwide level under
				this
				subsection.
						.
				(c)Utilizing
			 visasSection 202(a)(5) of the Immigration and Nationality Act (8
			 U.S.C. 1152(a)(5)) is amended by adding at the end the following:
				
					(C)Carry over
				visasThe total number of visas available under paragraph (1),
				(2), (3), (4) or (5) of section 203(b) shall be increased by the difference
				between the number of visas available under section 203(b) in the prior fiscal
				year and the amount used during that fiscal
				year.
					.
			5.Retaining
			 students in STEM fields
			(a)Dual
			 intentSection 101(a)(15)(F)(i) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(F)(i)) is amended by striking an
			 alien having a residence in a foreign country which he has no intention of
			 abandoning, who is a bona fide student qualified to pursue a full course of
			 study and who and inserting an alien who is a bona fide student
			 qualified to pursue a full course of study, who (except for a student who
			 intends to pursue a Master’s or higher degree in a STEM field from a United
			 States research institution) has a residence in a foreign country which the
			 alien has no intention of abandoning, and who.
			(b)Conforming
			 amendments
				(1)Presumption of
			 statusSection 214(b) of the Immigration and Nationality Act (8
			 U.S.C. 1184(b)) is amended by striking (other than a
			 nonimmigrant and inserting (other than a nonimmigrant described
			 in section 101(a)(15)(F) if the student intends to pursue a Master’s or higher
			 degree in a STEM field from a United States research
			 institution).
				(2)Intention to
			 abandon foreign residenceSection 214(h) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(h)) is amended by inserting (F) (if the
			 student intends to pursue a Master’s or higher degree in a field of science,
			 technology, engineering or mathematics from a qualifying research
			 institution) before (H)(i)(b).
				6.Retaining
			 skilled workers subject to visa backlog
			(a)In
			 generalSection 245(a) of the Immigration and Nationality Act (8
			 U.S.C. 1255(a)) is amended—
				(1)by redesignating
			 paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C),
			 respectively;
				(2)by striking
			 (a) The status of and inserting the following:
					
						(a)In
				general
							(1)Adjustment of
				statusThe status of
							;
				and
				(3)by adding at the
			 end the following:
					
						(2)Supplemental
				feeAn application that is based on a petition approved or
				approvable under subparagraph (E) or (F) of section 204(a)(1) may be filed
				without regard to the limitation set forth in paragraph (1)(C) if a
				supplemental fee of $500 is paid by the principal alien at the time the
				application is filed. A supplemental fee may not be required for any dependent
				alien accompanying or following to join the principal alien.
						(3)Visa
				availabilityAn application for adjustment filed under this
				paragraph may not be approved until such time as an immigrant visa becomes
				available.
						.
				(b)Use of
			 feesSection 286(v)(1) (8 U.S.C. 1356(v)(1)) is amended by
			 inserting before the period at the end and the fees collected under
			 section 245(a)(2)..
			7.Elimination of
			 diversity immigrant program
			(a)Worldwide level
			 of diversity immigrantsSection 201 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1151) is amended—
				(1)in subsection
			 (a)—
					(A)by inserting
			 and at the end of paragraph (1);
					(B)by striking
			 ; and at the end of paragraph (2) and inserting a period;
			 and
					(C)by striking
			 paragraph (3); and
					(2)by striking
			 subsection (e).
				(b)Allocation of
			 diversity immigrant visasSection 203 of such Act (8 U.S.C. 1153)
			 is amended—
				(1)by striking
			 subsection (c);
				(2)in subsection (d),
			 by striking (a), (b), or (c), and inserting (a) or
			 (b),;
				(3)in subsection (e),
			 by striking paragraph (2) and redesignating paragraph (3) as paragraph
			 (2);
				(4)in subsection (f),
			 by striking (a), (b), or (c) and inserting (a) or
			 (b); and
				(5)in subsection (g),
			 by striking (a), (b), and (c) and inserting (a) and
			 (b).
				(c)Procedure for
			 granting immigrant statusSection 204 of such Act (8 U.S.C. 1154)
			 is amended—
				(1)by striking
			 subsection (a)(1)(I); and
				(2)in subsection (e),
			 by striking (a), (b), or (c) and inserting (a) or
			 (b).
				(d)Use of
			 visasThere shall be 55,000 immigrant visas available for the
			 aliens described in clause (ii) of section 203(b)(2)(A) of such Act (8 U.S.C.
			 1182(a)(5)(A)), as added by section 4.
			
